Case 1:19-cv-04977-ALC Document 45 Filed 08/19/19 Page 1 of 2

 

 

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _ f-Y9-¢7
x
Roy Stewart Moore et al.,
Plaintiffs,
1:19-ev-04977 (ALC)
-against-
: ORDER FOR ADMISSION PRO
Sacha Noam Baron Cohen et al., : HAC VICE
Defendants.
x

ANDREW L. CARTER, JR., United States District Judge:

The motion of Larry Klayman for admission to practice pro hac vice in the above-
captioned action is granted. Applicant has declared he is a member in good standing of the bars
of the District of Columbia and the state of Florida and that his contact information is as follows:

Larry Klayman

Klayman Law Group, P.A.

2020 Pennsylvania Ave. NW #80

Washington, D.C. 20006

(310) 595-0800

leklayman@gmail.com

Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Plaintiffs Roy Stewart Moore and Kayla Moore in the above-entitled action, IT IS HEREBY

ORDERED that Applicant is admitted to practice pro hac vice in the above-captioned case in

 

the United States District Court for the Southern District of New York. All attorneys appearing
before this court are subject to the Local Rules of this Court, including the Rules governing

discipline of attorneys.

SO ORDERED.

 
Case 1:19-cv-04977-ALC Document 45 Filed 08/19/19 Page 2 of 2

Dated: August 19, 2019 7 (C- —~

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

 
